Citation Nr: 1744072	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record. 

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Tinnitus is deemed an organic disease of the nervous system, which is a chronic disease listed under 38 C.F.R. § 3.309(a), where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board finds the first element under Shedden, a present disability, is met. 

The Veteran was afforded a VA examination in January 2012.  The examiner noted that the Veteran has tinnitus and that it is at least as likely as not a symptom associated with the Veteran's diagnosed hearing loss.  However, the examiner provided no opinion as to whether or not the tinnitus is linked to the Veteran's active military service. 

In his February 2012 written statement and September 2016 hearing testimony, the Veteran contends that he experienced ringing in his ears before he left Vietnam.  

The Veteran is competent to discuss observed physical symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a noise in the ears, a finding that can be determined by the Veteran's reporting of the condition.

As the Veteran has consistently stated he has experience ringing in his ears, the Board finds the evidence of record does establish a present disability of tinnitus. 

The second Shedden element is also met.  During his active duty service in Vietnam, the Veteran experienced mortar and small arms fire during the enemy's TET Offensive, which VA noted in a January 2012 rating decision granting service connection for PTSD.  As such, the Board finds the Veteran was exposed to noise during service.

As to the third Shedden element, in his September 2016 hearing testimony, the Veteran contends that he has experienced ringing in his ears beginning during, and continuously since, his active duty service.  As discussed above the Veteran is competent to testify to this observed symptom.  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service, that he began to experience tinnitus during service, and that he has experienced tinnitus since service. 

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and has experienced continuous symptoms of tinnitus since service separation, which meets the criteria for presumptive service connection for tinnitus under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss disability. 

In a January 2015 statement and September 2016 Board hearing, the Veteran's wife testified that she submitted a report from the Department of Health and Human Services National Institute on Deafness, which states that noise induced hearing loss can be caused by a one-time exposure to an intense impulse sound.  She also testified that she submitted the Vietnam War Journal dated February 2, 1968, which notes the mortar attack against the Veteran's base.  However, upon review of the claims folder, it does not appear that the Department of Health and Human Services report or the Vietnam War Journal have been associated with the claims folder.  On remand, the Veteran should be asked to resubmit copies of those pertinent documents.

Although the January 2012 VA examination indicated a diagnosis of bilateral hearing loss, the January 2012 rating decision denied service connection for bilateral hearing loss because there is no medical nexus between the Veteran's bilateral hearing loss and active military service. 

Since the January 2012 VA examination, the Veteran has submitted evidence that may indicate that the Veteran's bilateral hearing loss was caused by an extreme, one-time noise exposure during his active military service.  A remand for a medical opinion is necessary to determine if an extreme, one-time noise exposure can cause hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to resubmit any pertinent documents, including the Department of Health and Human Services National Institute on Deafness report and the Vietnam War Journal dated February 2, 1968, in his possession. 

2.  After the above-requested development has been completed, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate VA examiner for a medical opinion regarding any potential causal link between the Veteran's bilateral hearing loss and active duty service.  The examiner must provide an opinion that responds to the following:

Based on review of the record, including the Veteran's and his spouse's lay testimony, and the Vietnam War Journal dated February 2, 1968, is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred during the Veteran's active military service or is otherwise related to military service?

The examiner is asked to comment on the Department of Health and Human Services National Institute on Deafness report, and the Veteran's assertion that extreme, one-time noise exposure can cause bilateral loss. 

A full rationale for all opinions must be provided. 

3.  Once the above development has been completed and all the available records have been associated with the claims file, readjudicate the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


